Fourth Court of Appeals
                                        San Antonio, Texas

                                               August 15, 2018

                                            No. 04-18-00542-CV

                                      IN RE Nathan E. CARRILLO

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On August 2, 2018, relator filed a petition for writ of mandamus. The next day, relator
filed a motion to stay. After considering the petition, this court concludes relator is not entitled
to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.
APP. P. 52.8(a). Relator’s motion to stay the trial court proceedings is also DENIED. The
court’s opinion will issue at a later date.

           It is so ORDERED on August 15, 2018.


                                                             _________________________________
                                                             Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




1
  This proceeding arises out of Cause No. 2010-CI-06011, styled Claudia J. Carrillo v. Nathan E. Carrillo, pending
in the 225th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb, III presiding.